 SIOUX FALLS BUILDERS' ASSOCIATION27Sioux Falls Builders' AssociationandInternational Associationof Bridge,Structural and OrnamentalIronWorkers, AFL-CIO, Local No. 184,Petitioner.Case No. 18-RC-5360. June 24,1963DECISION AND ORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Leedom, andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Employer is an association of 13 building contractors en-gaged in the construction of commercial and domestic buildings inthe States of South Dakota, Minnesota, and Iowa.The Employer'slabor force includes employees Tull and Sylvia, who are members ofthe Petitioner and spend a majority of their time performing iron-work for the Employer's members and the balance in general laborwork.'It also includes some 14 employees who, although hired aslaborers and carpenters, spend a majority or substantial portions oftheir time performing ironwork for the Employer's members.2Thecarpenters and laborers are currently represented by labor organiza-tions,' but there is no history of bargaining in an ironworker unit.The Petitioner seeks a craft emit of the Employer's ironworkers,limited in scope, however, to employees Tull and Sylvia,' who the1Tull and Sylviatestified that they spend 90 to 95 percent of their time in ironwork;the Employer claims that Tull has spent 440 hoursout of 772hours in ironwork,and thatSylvia has spent 472 hours out of 621 hours in ironwork.2Of these 14 employees,4 spend 50 percent or more of their time in ironwork, and theremainder spend 40 percent or more of their time inironwork.3 International Hod 'Carriers, Building andCommon Laborers Union, Local 351, AFL-CIO, and Carpenters Local 783,AFL-CIO, whichrepresent these employees,disclaim allinterest in them to the extent that theyperform ironwork.,*Alternatively,the Petitioner would also include McKnight, who spends 40 percent ormore of his time in ironwork. In view of our decision herein, we find it unnecessary toconsider the Petitioner's alternative request.143 NLRB No. 10. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner contends are qualified journeymen ironworkers.The Em-ployer contends that the Petitioner's unit is inappropriate, becausethe Employer does not hire, and has no need for, journeymen iron-workers.The Employer's ironwork primarily consists of rodman, or steelreinforcing, work. It involves the placement and tying together ofrods, bars, and mesh for cementing, and associated routine work suchas unloading, sorting, and placing these items.The Employer'sironwork also involves a minor amount of ornamental ironwork andsimple structural steelwork, such as the installation of steel beams,girders, and joists, floor and roof decking, paneling, and simplecolumns.5The work of rodman requires only the use of pliers, tapes,chalks, and knowledge of a few rope knots.An ability to read blue-prints is helpful, but not necessary.Proficiency in this work can ap-parently be acquired in 3 to 6 months of on-the-job experience re-quiring no background of formal education or training.The work isgenerally performed by work gangs of varying size, whose membershave interchangeable functions.On occasion, when the Employer'smembers require more highly skilled or difficult work, they hire afew journeymen ironworkers for short periods or use the services ofspecialty subcontractors who furnish their own ironworkers.Theironwork performed by the 14 carpenters and laborers differs in nosubstantial degree from that performed by Tull and Sylvia.Although Tull and Sylvia, the only ironworker members in theEmployer's employ, originally earned an ironworker rate of $3.671/2an hour pursuant to the wage requirements of the Davis-Bacon Act,the United States Department of Labor permitted the Employer toreduce this wage scale to $2.271/2 an hour, the current rate for theEmployer's laborers.The Petitioner relies on the fact that Tull and Sylvia are the onlyemployees who hold the status of "rodman journeyman," accordedthem by the Petitioner for having passed an examination coveringrodmen's duties.However, they did not acquire this status until 2months after their completion of the ironwork here in issue.'Fur-thermore, their "rodman journeyman" status does not require a com-plete knowledge of the ironworker trade, nor does it qualify them toperform work requiring the variety of skills possessed by journeymenironworkers, who can perform all phases of ironwork.5 The Employer testified that the structural steel work is of a simple type which anyassigned worker can perform, and unlike that required for a skyscraper in a large city.6 Tull and Sylvia were in the active employ of an employer-member for 4 monthsDur-ing the 2-month period immediately preceding the hearing,they did no ironwork but en-gaged in picketing to protest the Employer's action in securing the Department of Labor'sconsent to the reduction in their wagesThey took the journeyman rodman examinationabout 10 days before the hearing.Although declaring its intention to replace them, theEmployer has not done so. LOCAL 17, INT'L UNION OF OPERATING ENGINEERS, ETC.29In these circumstances, we are not persuaded that the duties andskills required of Tull and Sylvia are such as to justify a finding thata separate unit is appropriate?Accordingly, we shall dismiss theinstant petition.[The Board dismissed the instant petition.]7Kimble Glass Company,102 NLRB 933,934-936.Local 17, International Union of Operating Engineers,AFL-CIO[Vogtli&Sons Construction Corp.]andHarold W. Regenauer.Case No. 3-CB-621. June 25, 1963DECISION AND ORDEROn April 16, 1963, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the General Counsel and the Respond-ent filed exceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Intermediate Report and theexceptions, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications notedherein.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer, with the following modifications :(1)Delete the words "interfere with" from Section 1(c) of theOrder and also change "restrain or coerce" to "restraining orcoercing."(2)Delete the second paragraph of the notice appended to theIntermediate Report.143 NLRB No. 6.